THE STATE OF TEXAS
                                         MANDATE
TO THE 71ST DISTRICT COURT OF HARRISON COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 16th
day of September, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Cedric Jamar Hill, Appellant                               No. 06-15-00005-CR

                    v.                                      Trial Court No. 12-0317X

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Cedric Jamar Hill, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 12th day of November, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk